Exhibit 10.48

 
EMPLOYMENT AGREEMENT
 
Third Amendment
 
THIRD AMENDMENT, dated as of August 27, 2010 (“Third Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of January 7, 2008, and previously  amended as of
June 4, 2008, and January 1, 2010, between Advance Auto Parts, Inc. (“Advance”
or the “Company”), a Delaware corporation, and Darren R. Jackson (the
“Executive”) (the “Agreement”).
 
The Company and the Executive agree as follows:
 
1.             Amendment of Section 1 of the Agreement.  Effective September 1,
2010, Section 1 of the Agreement is hereby amended by revising the second
paragraph thereof to read as follows:
 
“The term of Executive’s employment by the Company pursuant to this Agreement
shall commence on January 7, 2008 (“Commencement Date”) and shall end on the day
prior to the third anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the third anniversary of the Commencement
Date the Employment Term shall be automatically extended for an additional
period of one year unless, not later than December 1, 2010, either party shall
have given notice to the other that it does not wish to extend the Employment
Term, in which case the Employment Term shall end on the day prior to the third
anniversary of the Commencement Date; and on each anniversary thereafter the
Employment Term shall be automatically extended for an additional period of one
year unless, not later than 90 days prior to such automatic extension date,
either party shall have given notice to the other that it does not wish to
extend the Employment Term, in which case the Employment Term shall end 90 days
following such notice.”
 
2.             Full Force and Effect.   Except for those terms and provisions
amended herein, all other terms and conditions in the Agreement shall remain
unchanged and in full force and effect.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first written above.
 

 
Advance Auto Parts, Inc.
                  By:         (SEAL)                    Print Name:  Sarah E.
Powell                   Title:  Senior Vice President, General        Counsel
and Corporate Secretary      Address:  5008 Airport Road        Roanoke, VA
24012                                                        Executive          
        Print Name:  Darren R. Jackson                   Signature:             
        Address:        Address:  290 Woodlawn Avenue        St. Paul, MN 55105 
               

 
 
 